Registration No. 333-138975 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SB-2/A Amendment #4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 UNIVERSAL TRACKING SOLUTIONS, INC. (Name of small business issuer in its charter) Nevada 5065 20-5249860 (State of jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification No.) Keith A. Tench Universal Tracking Solutions, Inc. 3317 S. Higley Road, Suite 114-475 Gilbert, Arizona 85297 (480) 855-8877 (Address, including zip code and telephone number of principal executive offices and principal place of business and name, address and telephone number of agent for service) COPY TO: Russell C. Weigel, III Attorney at Law 5775 Blue Lagoon Drive, Suite 100 Miami, Florida 33126 Tel. (786) 888-4567 Fax (786) 787-0456 Approximate date of proposed sale to the public: As soon as practicable from time to time after this registration statement becomes effective. CALCULATION OF REGISTRATION FEE Title of Each Class of Security to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Shares of common stockat $0.0001 par value, held by existing shareholders(1) 3,680,000 $0.20(1) $736,000.00 99.03 $152.85(2) Shares of common stock at $0.0001 par value, to be distributed to certain shareholders of Dynamic NaturalResources, Inc. 4,000,000 $0.20 (3) $400,000.00 $42.80 (2) Total 7,680,000 $1,136,000.00 $195.65 (2) Now Due $0 (1) This registration statement registers certain of our securities owned by shareholders. The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(a) and (f). Our common stock is neither traded on any national exchange nor the NASDAQ. There currently is no market for our securities.The proposed maximum offering price for the purposes of the calculation of the registration fee for these shares is based upon the highest price paid in private stock for the same class of common stock. (2) Previously paid. (3) The shares included herein are being distributed to certain stockholders of Dynamic Natural Resources, Inc. No consideration will be received by Dynamic Natural Resources, Inc. in consideration of such distribution. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. -1- Table of Contents SUBJECT TO COMPLETION, DATED DECEMBER 1, 2007 PRELIMINARY PROSPECTUS UNIVERSAL TRACKING SOLUTIONS, INC. 3,680,000 SHARES Common Stock To Be Sold by Selling Shareholders 4,000,000 SHARES Common Stock To Be Distributed to Certain Dynamic Natural Resources, Inc. Shareholders This prospectus relates to: (1) the distribution by special dividend to all of the stockholders of Smart's Oil & Gas, Inc, (now known as Dynamic Natural Resources, Inc.) as of the record date of September 15, 2006 of 4,000,000 shares of the common stock of Universal Tracking Solutions, Inc., and (2) the registration of 3,680,000 shares of common stock held by shareholders who may be deemed to be underwriters of Universal Tracking Solutions, Inc. (the “Distribution”).Eligible Smart's Oil & Gas, Inc. shareholderswill receive one share of Universal Tracking Solutions, Inc. common stock for every six shares ofSmart's Oil & Gas, Inc. common stock that they held on September 15, 2006.The 4,000,000 shares to be distributed to Smart's Oil & Gas, Inc. shareholders represent 36% of the total outstanding shares of Universal Tracking Solutions, Inc. common stock.All of Universal Tracking Solutions, Inc.’s current shareholders are registering their common stock in this prospectus, and all of the Universal Tracking Solutions, Inc. shareholders may be deemed to be underwriters. Following the Distribution, approximately 61% of the outstanding Universal Tracking Solutions, Inc. common stock will be held by non-affiliates of Universal Tracking Solutions, Inc.In addition, Keith A. Tench and Daniel Seifer, both directors of Universal Tracking Solutions, Inc., will hold approximately 39.4% of the outstanding Universal Tracking Solutions, Inc. common stock following the Distribution. Mr. Seifer is also a director of Dynamic Natural Resources, Inc. Universal Tracking Solutions, Inc. is not selling any securities in this offering and therefore will not receive any proceeds from this offering. All costs associated with this registration will be borne by Universal Tracking Solutions, Inc.Smart's Oil & Gas, Inc. shareholders receiving common stock in this Distribution may be required to pay income tax on all or a portion of the value of the shares of Universal Tracking Solutions, Inc. common stock received by you in connection with this Distribution. To date, there has been no market for our securities. Our common stock is not listed on any national securities exchange or the NASDAQ stock market and is not quoted on the Over-the-Counter Bulletin Boardor the “Pink Sheets”. The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(f). Upon the effectiveness of this Registration Statement, we plan on seeking a market maker to quote our common stock on the OTCBB. However, there is no assurance that our securities will ever trade in any public market. Please read this prospectus carefully. It describes our company, finances, products and services. Federal and state securities laws require that we include in this prospectus all the important information that you will need to make an investment decision. This prospectus does not contain all of the information set forth in the registration statement, parts of which are omitted to comply with the rules and regulations of the SEC. For further information, please see the registration statement in its entirety. The shares of common stock being offered by this prospectus involve a high degree of risk. You should read the "Risk Factors" section, located on page 10, before you decide to purchase any of the common stock. NEITHER THE U.S. SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS, NOR HAVE THEY MADE, NOR WILL THEY MAKE, ANY DETERMINATION AS TO WHETHER ANYONE SHOULD BUY THESE SECURITIES. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. This prospectus shall not constitute an offer to sell or the solicitation of an offer to buy, nor shall the Selling Shareholders sell any of these securities in any state where such offer, solicitation or sale would be unlawful before registration or qualification under such state's securities laws. We are not presently required to file reports with the SEC.Upon the effectiveness of the registration statement, we plan to register immediately our common stock pursuant to Section 12(g) of the Securities Exchange Act of 1934, as amended. Until, [90 days after effectiveness] all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to any dealers' obligation to deliver a prospectus when acting as underwriters and with respect to any unsold allotments or subscriptions. THE DATE OF THIS PROSPECTUS IS JANUARY , 2008 -2- Table of Contents TABLE OF CONTENTS ABOUT THIS PROSPECTUS 4 PART I: INFORMATION REQUIRED IN PROSPECTUS PROSPECTUS SUMMARY 4 Summary of the Distribution to Value Consulting, Inc. Shareholders 7 Summary of the Distribution by Company Shareholders 8 Summary of Selected Financial Data 9 RISK FACTORS 10 Risks Related to the Company’s Business 10 Risks Related to the Distribution 13 THE DISTRIBUTION Selling Shareholders Deemed to Be Underwriters 16 Underwriters’ Compensation 18 Use of Proceeds 19 Determination of Offering Price 19 Market for Common Equity and Related Shareholder Matters 19 Distribution to Smarts Oil & Gas, Inc. Shareholders 19 Plan of Distribution 25 THE COMPANY Directors, Executive Officers, Promoters & Control Persons 31 Security Ownership of Certain Beneficial Owners and Management 32 Description of Business 33 Description of Property 36 Description of Securities 37 Reports to Security Holders 39 Management's Discussion and Analysis or Plan of Operation 39 Executive Compensation 41 Certain Relationships and Related Transactions 42 Interest of Named Experts and Counsel 42 INDEX TO FINANCIAL STATEMENTS F-1 Report of Independent Registered Public Accounting Firm, Robert L. White & Associates, Inc. F-2 Balance Sheet as of December 31, 2006 F-3 Statements of Operations for theperiod ended December 31, 2006 F-4 Statements of Shareholders' Deficit for theperiod ended December 31, 2006 F-5 Statements of Cash Flows for theperiod ended December 31, 2006 F-6 Notes to Financial Statements (December 31, 2006) E-7 Balance Sheets as of September 30, 2007 and December 31, 2006 F-13 Statements of Operations for the three and nine months ended September 30, 2007 E-14 Statements of Cash Flows for the nine months ended September 30, 2007 F-15 Notes to Financial Statements (September 30, 2007) F-16 PART II: INFORMATION NOT REQUIRED IN PROSPECTUS Recent Sales of Unregistered Securities 45 Other Expenses of Issuance and Distribution 45 Indemnification of Directors and Officers 46 Undertakings 46 Index of Exhibits 47 Signatures 48 -3- Table of Contents ABOUT
